Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The present application has the effective filing date of 06/05/2006 to PRO app. 60811001.
Status of Claims
Per preliminary amendment filed on 04/11/2019, claims 1-22 have been cancelled, and claims 23-42 are pending and will be examined on the merits. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-25, 29-33, 35-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,188,348 B2 (Pat’348). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat’348 recites a physiological monitor upgrade system and method that wholly encompasses the physiological monitor, method for updating firmware instructions on a physiological monitor and parameter upgrade system recited in the current application.
Claims 23-25 are rejected on the ground of nonstatutory double patenting by claim 1 of Pat’348 which recites a parameter upgrade system comprising a physiological monitor with a sensor port adapted to communicate and connect with a sensor or an handheld upgrade tool, a data store storing plurality of firmware instructions, and one or more processors configured to verify the upgrade tool when attached to the sensor port, and to receive an update to the firmware instructions to make available a second set of firmware instructions; wherein the verification includes identifying that the tool type of the upgrade tool corresponds to the board type of the processor of the physiological monitor.
Claims 29-33 are rejected on the ground of nonstatutory double patenting by claim 8 of Pat’348 which recites a parameter upgrade method comprising determining using one or more processor, that a handheld upgrade tool is attached to a sensor port, verifying the upgrade tool is authorized to access a physiological monitor, and to update a plurality of firmware instructions to make available a second set of firmware instructions on the one or more processors of the physiological monitor; wherein the verification includes identifying that the tool type of the upgrade tool corresponds to the board type of the processor of the physiological monitor.
Claims 35-39 are rejected on the ground of nonstatutory double patenting by claim 1 of Pat’348 which recites a parameter upgrade system comprising a handheld upgrade tool having a sensor port connector, a physiological monitor having a sensor port adapted to communicate and connect with a sensor or said handheld upgrade tool, a data store storing plurality of firmware instructions, and one or more processors configured to verify the upgrade tool when attached to the sensor port, and to receive an update to the firmware instructions to make available a second set of firmware instructions; wherein the verification includes identifying that the tool type of the upgrade tool corresponds to the board type of the processor of the physiological monitor.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 33 recites “the board type” in line 2, there is insufficient antecedent basis for this limitation in the claim. Claim 33 should be corrected to depend from claim 32 for proper antecedent basis.
Claim 38 recites “the tool type” in line 3, there is insufficient antecedent basis for this limitation in the claim. Claim 38 should be corrected to depend from claim 37 for proper antecedent basis.
Claim 39 recites “the board type” in line 3, there is insufficient antecedent basis for this limitation in the claim. Claim 39 should be corrected to depend from claim 38 for proper antecedent basis.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24, 30, 36 and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 24, the claim recites “wherein the one or more processors are configured to authenticate the handheld upgrade tool for the physiological monitor by verifying that the handheld upgrade tool is authorized to access the physiological monitor.”  According to this limitation, the verifying process (discussed in independent claim 23 lines 19-21) includes the authenticating handheld upgrade tool for the physiological monitor. As evidenced by the Applicant’s Drawing Figs 8-10 and Specification [0051], verification to authorize access inherently includes an authentication process; then the authentication limitation recited in dependent claim 24 fails to further limit the verifying limitation recited in independent claim 23. 
Dependent claims 30 and 36 are rejected for the same rationale, as they each fail to further limit the verifying limitation recited in respective independent claims 29 and 35.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Dependent claim 38 is rejected as it depends on rejected claim 36.
Claim Interpretation
With regard to “firmware”, this is interpreted as software instructions that are permanently stored and executed for proper operation of the associated computing device.
With regard to “authenticate”, it is interpreted by the Examiner is an inherent aspect of the verification process to determine whether a device is authorized to access another. For example, in the claims, the handheld tool is verified by the processor of the physiological monitor, this is inherently includes an authentication of the handheld tool. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-42 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali et al. US 2007/0282478 A1 (hereinafter “Al-Ali”) in view of Hastings et al. US 2004/0034603 (hereinafter “Hastings”).
Regarding claim 23, Al-Ali discloses a physiological monitor (pulse oximeter 300) comprising: 
a sensor port (multipurpose sensor port 301) configured for attachment and communication with a sensor (Fig. 3A-4: sensor 420) and further configured for attachment and communication with a handheld upgrade tool (Fig. 4: preprogramed module 405) in lieu of the sensor ([0009, 0028] module 405 utilizes the sensor port 301 to provide firmware upgrades); 
one or more processors (DSP in communication with sensor port 301; see [0028]) in communication with the sensor port; and 
a data store (flash memory associated with DSP; see [0007:2nd sentence]) storing a plurality of firmware instructions (firmware data 501 downloaded and stored on the DSP data store; see [0029-0030]), the plurality of firmware instructions comprising: 
	a first set of firmware instructions relating to calculation of at least one first physiological parameter in response to a sensor signal received from the sensor, wherein the first set of firmware instructions is made available to the one or more processors ([0036] “The signal processing firmware 620 contains the oxygen saturation and pulse rate measurement algorithms.” The calculation of the first physiological parameter is oxygen saturation from sensor acquired pulse oximetry waveform; see [0036-0037]), and 
	a second set of firmware instructions relating to calculation of at least one second physiological parameter in response to the sensor signal received from the sensor ([0037:2nd sentence] pulse rate measurement; see [0036-0037]);
wherein the one or more processors (DSP) are configured to: 
determine that the handheld upgrade tool is attached to the sensor port, and receive an update to the plurality of firmware instructions from the handheld upgrade tool ([0028, 0033-0036] DSP downloads pulse oximeter firmware 501 and other firmware updates from module 405 attached to sensor port 301).
Al-Ali discloses a first set of firmware instructions for pulse oximetry measurements, and a second set of firmware instructions to determine trend data of pulse oximetry measurements and to determine a second physiological parameter in response to the sensor signal received from the ([0036-0037]), but Al-Ali does not disclose wherein the second set of firmware instructions is not made available to the one or more processors. The one or more processor, based at least in part on a verification by the one or more processors that the handheld upgrade tool is authorized to access the physiological monitor and a verification by the handheld upgrade tool that the physiological monitor is authorized to access the handheld upgrade tool, and wherein the update to the plurality of firmware instructions makes available to the one or more processors the second set of firmware instructions.
However Hastings, a prior art reference in the field of firmware upgrades discloses a monitor (utility meter 12) is connected to a processor (PC 24, [0040]) with a data store storing a plurality of sets/portions of firmware instructions associated with different metering functionalities ([0036-0037]), including a first set of firmware instructions that is present and available and a second set of firmware instructions that is present but un-available ([0037: 2nd sentences] “Such alternation may correspond simply to “unlocking” certain firmware portions already provided at the meter 12.”) Hastings further discloses monitor (12) and processor (24) having a sensor port (smartcard reader 26, [0041, 0043]) to physically connected with a handheld upgrade tool (smartcard 32) that provides upgrades to the firmware instructions of the monitor. The processor (24), based at least in part on a verification by the processor (24) that the handheld upgrade tool (32) is authorized to access the monitor (12) and a verification by the handheld upgrade tool (32) that the monitor (12) is authorized to access the handheld upgrade tool (32) ([0043] smartcard 32 stores security information for verification; see Fig. 2 and [0044-0047] with regard to authentication between the smartcard 32 and PC 24), and wherein the update to the plurality of firmware instructions makes available to the processor (24) the second set of firmware instructions ([0047-0048] PC 24 determines which functionalities are available at meter 12 and utilizes the smartcard 32’s counter to upgrade or downgrade the functionality to the meter 12, upgrade including unlocking certain firmware portions already provided at the meter 12 according to [0037]).
Hastings [0042: last sentence] noted that the processor 24 can be eliminated as part of the system of Fig, 1, in which the meter 12 is directly interfaced with smartcard reader 26 to receive firmware upgrades directly. In this modification, it should be noted that the meter 12 would have its own processor to carry out the authentication and meter functionality processor as described in Fig. 2.
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Al-Ali’s physiological monitor’s processor so as to store a first set of firmware instructions for calculating pulse oximetry, and a second set of firmware for calculating pulse rate; such that the firmware upgrade tool can make available or restrict access to either one of these functionalities in view of Hastings’ metering functionalities. The motivation for doing so is because: 1) Hastings teaches that providing such firmware upgrades and downgrades to modify functionality of a monitoring meter has been known (see Hastings: Background of Inventions), and 2) this way Al-Ali's device ID can have an associated upgrade counter to implement a business aspect of enabling upgrades/downgrades based on upgrades purchased as paid upgrades is common in modern markets (Al-Ali: [0033-0035] and Hastings: [0005-0006]).

Regarding claim 24, Al-Ali modified teaches the physiological monitor of Claim 23, wherein the one or more processors are configured to authenticate the handheld upgrade tool for the physiological monitor by verifying that the handheld upgrade tool is authorized to access the physiological monitor.  (see rejection to claim 23 above, and also see Hastings [0046-0047] and Fig. 2: step 46 is an authentication process between the handheld upgrade tool (smartcard 32) and the PC (24) connected to the meter 12 or PC (24) integrated with meter 12. Also see Hastings Fig. 4 which is a detailed description of the authentication process 46 involving decryption.) 
Regarding claim 25, Al-Ali modified teaches the physiological monitor of Claim 23, wherein the one or more processors are configured to identify a tool type of the handheld upgrade tool. (See Hastings [0059-0060] during the authentication process, the processor (24) determines the smartcard (32)’s tool type by accessing smartcard log file contents that document the features types, meter type. Note [0057: last 2 sentences] a separate smartcard license file is associated with each type of meter device; “license file” is interpreted as tool type associated with the type of meter device). 
Regarding claim 26, Al-Ali modified teaches the physiological monitor of Claim 25, wherein the one or more processors are further configured to determine that a board type of the one or more processors corresponds to the tool type of the handheld upgrade tool.  (See rejection to claim 25 above, Hastings [0059-0060] during the authentication process, the processor (24) determines the smartcard (32)’s tool type by accessing smartcard log file contents that document the features types, meter type. Note [0057: last 2 sentences] a separate smartcard license file is associated with each type of meter device; ‘license file’ is interpreted as “tool type” in the claim, and ‘type of meter (device)’ is interpreted as “board type” in the claim)
Regarding claim 27, Al-Ali modified teaches the physiological monitor of Claim 26, wherein to receive the update to the plurality of firmware instructions is further based at least in part on the determination that the board type of the one or more processors corresponds to the tool type of the handheld upgrade tool. (See rejection to claim 26 above.)  
Regarding claim 28, Al-Ali modified teaches the physiological monitor of Claim 23, wherein the one or more processors are further configured to, based at least in part on the verification by the one or more processors, determine that the handheld upgrade tool is not authorized to access the physiological monitor.  (see rejection to claim 23, and Hastings: [0044: last sentence] transaction error; also see [0050: 3rd sentence- end of paragraph] error).

Regarding claim 29, Al-Ali discloses a method for updating firmware instructions on a physiological monitor (pulse oximeter 300) comprising: 
determining, using one or more processors (DSP of pulse oximeter 300), that a handheld upgrade tool (pre-programmed module 405) is attached to a sensor port (multipurpose sensor port 301) of a physiological monitor in lieu of a sensor ([0009, 0028] module 405 utilizes the sensor port 301 to provide firmware upgrades; see Fig. 4); 
receiving from the handheld upgrade tool an update to a plurality of firmware instructions stored in a data store of the physiological monitor ([0028, 0033-0036] DSP downloads pulse oximeter firmware 501 and other firmware updates from module 405 attached to sensor port 301), 
wherein the plurality of firmware instructions comprises a first set of firmware instructions relating to calculation of at least one first physiological parameter in response to a sensor signal received from the sensor ([0036] “The signal processing firmware 620 contains the oxygen saturation and pulse rate measurement algorithms.” The calculation of the first physiological parameter is oxygen saturation from sensor acquired pulse oximetry waveform; see [0036-0037]) and a second set of firmware instructions relating to calculation of at least one second physiological parameter in response to the sensor signal received from the sensor ([0037:2nd sentence] pulse rate measurement; see [0036-0037]).
Al-Ali does not disclose: -3-Application No.: 16/247316 Filing Date:January 14, 2019
verifying, using the one or more processors, that the handheld upgrade tool is authorized to access the physiological monitor; and 
based at least in part on said verifying that the handheld upgrade tool is authorized to access the physiological monitor and a verification by the handheld upgrade tool that the physiological monitor is authorized to access the handheld upgrade tool,
wherein prior to said receiving the update to the plurality of firmware instructions, the first set of firmware instructions is made available to the one or more processors and the second set of firmware instructions is not made available to the one or more processors, and
wherein the update to the plurality of firmware instructions makes the second set of firmware instructions available to the one or more processors.  
However Hastings, a prior art reference in the field of firmware upgrades discloses a monitor (utility meter 12) is connected to a processor (PC 24, [0040]) with a data store storing a plurality of sets/portions of firmware instructions associated with different metering functionalities ([0036-0037]). Hastings further discloses monitor (12) and processor (24) having a sensor port (smartcard reader 26, [0041, 0043]) to physically connected with a handheld upgrade tool (smartcard 32) that provides upgrades to the firmware instructions of the monitor. Hastings discloses: 
verifying, using the one or more processors, that the handheld upgrade tool is authorized to access the physiological monitor ([0043] smartcard 32 stores security information for verification; see Fig. 2 and [0044-0047] with regard to authentication between the smartcard 32 and PC 24); and 
based at least in part on said verifying that the handheld upgrade tool is authorized to access the physiological monitor and a verification by the handheld upgrade tool that the physiological monitor is authorized to access the handheld upgrade tool, ([0046-0047] and Fig. 2: step 46 is an authentication process between the handheld upgrade tool (smartcard 32) and the PC (24) connected to the meter 12 or PC (24) integrated with meter 12. Also see Hastings Fig. 4 which is a detailed description of the authentication process 46 involving decryption)
wherein prior to said receiving the update to the plurality of firmware instructions, the first set of firmware instructions is made available to the one or more processors and the second set of firmware instructions is not made available to the one or more processors ([0037: 2nd sentences] “Such alternation may correspond simply to “unlocking” certain firmware portions already provided at the meter 12.”), and
wherein the update to the plurality of firmware instructions makes the second set of firmware instructions available to the one or more processors. ([0047-0048] PC 24 determines which functionalities are available at meter 12 and utilizes the smartcard 32’s counter to upgrade or downgrade the functionality to the meter 12, upgrade including unlocking certain firmware portions already provided at the meter 12 according to [0037]).
Hastings [0042: last sentence] noted that the processor 24 can be eliminated as part of the system of Fig, 1, in which the meter 12 is directly interfaced with smartcard reader 26 to receive firmware upgrades directly. In this modification, it should be noted that the meter 12 would have its own processor to carry out the authentication and meter functionality processor as described in Fig. 2.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify Al-Ali’s physiological monitor’s processor so as to store a first set of firmware instructions for calculating pulse oximetry, and a second set of firmware for calculating pulse rate; such that the firmware upgrade tool can make available or restrict access to either one of these functionalities in view of Hastings’ metering functionalities. The motivation for doing so is because: 1) Hastings teaches that providing such firmware upgrades and downgrades to modify functionality of a monitoring meter has been known (see Hastings: Background of Inventions), and 2) this way Al-Ali's device ID can have an associated upgrade counter to implement a business aspect of enabling upgrades/downgrades based on upgrades purchased as paid upgrades is common in modern markets (Al-Ali: [0033-0035] and Hastings: [0005-0006]).

Regarding claims 30-34, these claims are rejected by Al-Ali in view of Hastings under the same rationale as discussed to claims 24-28 above. 

Regarding claim 35, Al-Ali discloses a parameter upgrade system (Fig:4) comprising: 
a handheld upgrade tool (see Fig.4 and [0028-29], Pre-programmed module 405, and PC 410 both connect with a sensor port 300 in lieu of the physiological sensor 420. The pre-programmed module 405 is a non-volatile memory preprogrammed with firmware, and as such, it is a handheld tool. Also, the PC 410 commonly includes PDA, laptop and desktop computers, which are all capable of being handheld) comprising a sensor port connector (module 405’s interface to port 301, or PC 410’s interface 450) individually attachable to a sensor port (multipurpose sensor port 301) of a physiological monitor in lieu of a sensor (see Fig. 4 and 5), the handheld upgrade tool (405, 410) configured to provide an update to a plurality of firmware instructions of the physiological monitor ([0009, 0028] module 405 utilizes the sensor port 301 to provide firmware upgrades); and 
the physiological monitor (pulse oximeter 300) comprising: 
the sensor port (multipurpose sensor port 301) configured for attachment and communication with the sensor (sensor 420) and further configured for attachment and communication with the handheld upgrade tool (module 405) in lieu of the sensor (see Fig. 4), 
one or more processors (DSP in communication with sensor port 301; see [0028]) in communication with the sensor port, and  -4-Application No.: 16/247316 Filing Date:January 14, 2019 
a data store (flash memory associated with DSP; see [0007:2nd sentence]) storing the plurality of firmware instructions (firmware data 501 downloaded and stored on the DSP data store; see [0029-0030]), the plurality of firmware instructions comprising: 
a first set of firmware instructions relating to calculation of at least one first physiological parameter in response to a sensor signal received from the sensor, wherein the first set of firmware instructions is made available to the one or more processors ([0036] “The signal processing firmware 620 contains the oxygen saturation and pulse rate measurement algorithms.” The calculation of the first physiological parameter is oxygen saturation from sensor acquired pulse oximetry waveform; see [0036-0037]), and 
a second set of firmware instructions relating to calculation of at least one second physiological parameter in response to the sensor signal received from the sensor ([0037:2nd sentence] pulse rate measurement; see [0036-0037]) 
wherein the one or more processors are configured to: 
determine that the handheld upgrade tool is attached to the sensor port, and receive an update to the plurality of firmware instructions from the handheld upgrade tool ([0028, 0033-0036] DSP downloads pulse oximeter firmware 501 and updates other firmware updates from module 405 attached to sensor port 301).
Al-Ali discloses a first set of firmware instructions for pulse oximetry measurements, and a second set of firmware instructions to determine trend data of pulse oximetry measurements and to determine a second physiological parameter in response to the sensor signal received from the ([0036-0037]), but Al-Ali does not disclose wherein the second set of firmware instructions is not made available to the one or more processors. The one or more processor, based at least in part on a verification by the one or more processors that the handheld upgrade tool is authorized to access the physiological monitor and a verification by the handheld upgrade tool that the physiological monitor is authorized to access the handheld upgrade tool, and wherein the update to the plurality of firmware instructions makes available to the one or more processors the second set of firmware instructions.
However Hastings, a prior art reference in the field of firmware upgrades discloses a monitor (utility meter 12) is connected to a processor (PC 24, [0040]) with a data store storing a plurality of sets/portions of firmware instructions associated with different metering functionalities ([0036-0037]), including a first set of firmware instructions that is present and available and a second set of firmware instructions that is present but un-available ([0037: 2nd sentences] “Such alternation may correspond simply to “unlocking” certain firmware portions already provided at the meter 12.”) Hastings further discloses monitor (12) and processor (24) having a sensor port (smartcard reader 26, [0041, 0043]) to physically connected with a handheld upgrade tool (smartcard 32) that provides upgrades to the firmware instructions of the monitor. The processor (24), based at least in part on a verification by the processor (24) that the handheld upgrade tool (32) is authorized to access the monitor (12) and a verification by the handheld upgrade tool (32) that the monitor (12) is authorized to access the handheld upgrade tool (32) ([0043] smartcard 32 stores security information for verification; see Fig. 2 and [0044-0047] with regard to authentication between the smartcard 32 and PC 24), and wherein the update to the plurality of firmware instructions makes available to the processor (24) the second set of firmware instructions ([0047-0048] PC 24 determines which functionalities are available at meter 12 and utilizes the smartcard 32’s counter to upgrade or downgrade the functionality to the meter 12, upgrade including unlocking certain firmware portions already provided at the meter 12 according to [0037]).
Hastings [0042: last sentence] noted that the processor 24 can be eliminated as part of the system of Fig, 1, in which the meter 12 is directly interfaced with smartcard reader 26 to receive firmware upgrades directly. In this modification, it should be noted that the meter 12 would have its own processor to carry out the authentication and meter functionality processor as described in Fig. 2.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify Al-Ali’s physiological monitor’s processor so as to store a first set of firmware instructions for calculating pulse oximetry, and a second set of firmware for calculating pulse rate; such that the firmware upgrade tool can make available or restrict access to either one of these functionalities in view of Hastings’ metering functionalities. The motivation for doing so is because: 1) Hastings teaches that providing such firmware upgrades and downgrades to modify functionality of a monitoring meter has been known (see Hastings: Background of Inventions), and 2) this way Al-Ali's device ID can have an associated upgrade counter to implement a business aspect of enabling upgrades/downgrades based on upgrades purchased as paid upgrades is common in modern markets (Al-Ali: [0033-0035] and Hastings: [0005-0006]).

Regarding claims 36-39, these claims are rejected by Al-Ali in view of Hastings under the same rationale as discussed to claims 24-28 above.
Regarding claim 40, Al-Ali modified discloses the parameter upgrade system of Claim 35, wherein the handheld upgrade tool comprises another port connector that is different from the sensor port connector, the another port connector being configured to provide a communications path between a processor of the handheld upgrade tool and a computing device that is different from the physiological monitor.  (See rejection to claim 37, in which PC 410 is also interpreted as “handheld upgrade tool” because the PC 410 commonly includes PDA, laptop, and desktop computer, which are all capable of being handheld. PC 410 has another connection for downloading firmware/data as shown in Fig. 5. Alternatively, a PC typically has more than one I/O ports).
Regarding claim 41, Al-Ali discloses the parameter upgrade system of Claim 35, wherein the handheld upgrade tool is sized to fit in the palm of a hand of a user. (This is not explicitly taught in Al-Ali, but implied, because sensor port 301 is a RS-232 standard communications interface according to [0024]; and thus the module 405 adapted mate with port 301’s RS-232 must also have a reasonable size in order to mate properly; including sized to fit in the palm of a hand of a user).
Regarding claim 42, Al-Ali discloses the parameter upgrade system of Claim 35, wherein the sensor port connector (module 405’s interface to port 301) of the handheld upgrade tool is configured to mate directly with the sensor port (301) of the physiological monitor and provide a communications path between a processor of the handheld upgrade tool and the one or more processors of the physiological monitor (see Fig. 4 [0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
April 7, 2021